IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-92-235-CV



THE ISLAND ON LAKE TRAVIS, LTD., ET AL.,

	APPELLANTS

vs.



THE HAYMAN COMPANY GENERAL CONTRACTORS, INC.,

	APPELLEE

 


FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT

NO. 462,013, HONORABLE JOE B. DIBRELL, JUDGE

 


O R D E R


PER CURIAM


	On August 26, 1992, this Court issued its opinion and judgment granting
appellants' motion to dismiss and dismissing the appeal.  Appellants have filed a motion for
rehearing and reconsideration.
	This Court grants the motion for rehearing and reconsideration as to that portion
that requests this Court to withdraw its previous opinion and judgment and to proceed with the
appeal.  The remainder of the motion for rehearing and reconsideration is overruled. 
Accordingly, this Court's opinion and judgment, dated August 26, 1992, are hereby withdrawn. 
Appellants' motion to dismiss for want of jurisdiction will remain pending on the docket of this
Court.

	It is so order this 23rd day of September 1992.

[Before Justices Powers, Jones and Kidd]
Motion for Rehearing Granted in Part and Overruled in Part
Filed:  September 23, 1992
[Do Not Publish]